Citation Nr: 1456621	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-32 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to December 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In August 2014, the Board remanded this matter for additional development.  The case is now again before the Board for adjudication.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  The Veteran's psychiatric status was found to be normal on the examination for entrance onto active duty.

2.  Chronic paranoid schizophrenia was present in service.

3.  The evidence does not clearly and unmistakably establish that the Veteran's paranoid schizophrenia existed prior to service and underwent no permanent increase in severity as a result of service.


CONCLUSION OF LAW

Schizophrenia, paranoid type, was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

In this case, the report of the Veteran's February 1998 entrance examination shows that his psychiatric condition was noted as normal.  On a March 1998 pre-screen medical evaluation, the Veteran reported that he had no history of mental health treatment.  The Veteran entered service in sound condition.  The Veteran's service personnel records show that he was separated from active service in December 1998 with uncharacterized service due to lack of motivation and failure to adapt to the military.  He was noted to wander, fall asleep on duty, and not possess the mental capacity to follow clear, concise guidance.  The report of a mental evaluation associated with the determination to discharge the Veteran shows the December 1998 assessment as schizoid personality traits.  By June 1999, the Veteran was hospitalized due to suicidal ideation and his discharge evaluation confirms the diagnosis as schizophrenia, paranoid type.  Medical evidence since that time has shown ongoing treatment of the Veteran for schizophrenia.  In July 2000, the Social Security Administration determined the Veteran to be disabled due to his schizophrenia and assessed the onset of the disease as occurring in December 1998 with severe impairment since March 2000.  In October 2007, the Veteran reported that he has been stressed out since he got out of the Army.  In February 2009, a private physician submitted a statement in support of the Veteran's claim, which notes the clear notation of behavioral abnormalities and disturbance in thinking at the time of the Veteran's separation from service, with a finding that the current schizophrenia initially manifested in 1998 and is highly likely directly related to the Veteran's active service.

The Board recognizes that two VA examiners have suggested that the Veteran's psychiatric disorder existed prior to service; however, there was no rationale provided which could rise to the level of clear and unmistakable evidence both that the schizophrenia existed prior to service and that it was not aggravated by service.  Thus, the presumption of soundness is not rebutted in this case.  Therefore, entitlement to service connection for his paranoid schizophrenia is warranted. 


ORDER

Service connection for psychiatric disability, diagnosed as paranoid schizophrenia, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


